Citation Nr: 0405043	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-17 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by depression with anxiety, short term 
memory loss, and energy loss due to an undiagnosed illness.  

2.  Entitlement to service connection for a nervous twitch, 
including due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue 
syndrome.  

4.  Entitlement to an initial compensable rating for chronic 
hepatitis B.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1985 to 
February 1988, and again from March 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Jackson, 
Mississippi, and Columbia, South Carolina, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  

The most recent VA psychiatric examiner in May 2003 diagnosed 
a recurrent major depressive disorder which, in the 
examiner's opinion, seemed to be exacerbated by the 
appellant's service-connected hepatitis.  In the Board's 
opinion, this raises a claim concerning the appellant's 
entitlement to service connection for a major depressive 
disorder under the criteria set forth in Allen v. Brown, 
7 Vet. App. 439 (1995).  Other contentions advanced by or on 
behalf of the appellant seem to allege that this disability 
may have been incurred or aggravated during active service.  
The issue of service connection for a major depressive 
disorder has never been adjudicated by the RO; accordingly, 
this issue is referred to the RO for further development and 
initial adjudication.  

The issues of entitlement to service connection for chronic 
fatigue syndrome and to an initial compensable evaluation for 
chronic hepatitis B are addressed in the remand that follows 
the order section of this decision.




FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant's complaints of depression and anxiety are 
associated with the recognized diagnosis of major depressive 
disorder.  

3.  The appellant's subjective complaints of short-term 
memory loss have never been objectively confirmed.  

4.  The appellant's complaints of low energy are associated 
with the recognized diagnoses of major depressive disorder 
and hepatitis B; and also with obesity.  

5.  The appellant is not shown to currently have a chronic 
disability manifested by a nervous twitch.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a chronic 
disability manifested by depression with anxiety, short term 
memory loss, and energy loss due to an undiagnosed illness is 
not established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2003).  

2.  Entitlement to service connection for a nervous twitch, 
including due to an undiagnosed illness, is not established.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated June 13, 2001, and March 25 
and June 24, 2002.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims, 
and extensive VA medical records have been obtained, as 
requested by the appellant and his representative.  Neither 
the appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Boards notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004)., the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

The record reflects that some of the veteran's claims were 
initially adjudicated before the RO had complied with the 
notification requirements of the VCAA.  However, in July 
2003, after compliance with the notification requirements, 
the RO adjudicated the claims based on a de novo review of 
the evidence.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claims was considered on a de novo basis 
by the RO in July  2003. 

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations  prescribed under 
38 U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

The evidence establishes that the appellant served as a 
Medical Corpsman on a U.S. Navy ship stationed in the Persian 
Gulf for about 100 days from January to April 1991.  He was 
not around the burning oil fields, nor was he exposed to any 
dust storms or sandstorms, which are frequently held to be 
among the precipitating factors for Persian Gulf or Gulf War 
syndrome.  The service medical records do not reflect any 
relevant complaints by the appellant, medical treatments, or 
abnormal clinical findings.  

The extensive postservice medical records dating from 1995 to 
the present reflect occasional complaints by the appellant of 
depression with anxiety and of chronic fatigue or low energy, 
which the appellant attributes to Gulf War syndrome.  
However, only the VA chaplain who has regularly counseled the 
appellant has endorsed this etiology for these complaints and 
reported a "diagnosis" of Gulf War syndrome.  

While the appellant and the VA chaplain are competent to 
testify concerning matters susceptible to lay observation, 
they are not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

The VA medical care professionals who have treated and 
evaluated the appellant over the years, including physicians, 
psychiatrists, and clinical psychologists, have consistently 
attributed the appellant's complaints of depression and 
anxiety to the recognized diagnosis of major depressive 
disorder and his complaints of low energy to the recognized 
diagnoses of major depressive disorder and/or hepatitis B.  
Some association between the appellant's low energy and/or 
chronic fatigue and his obesity and/or the medications which 
he takes for various medical problems is also reflected in 
the relevant medical records.  In the absence of competent 
medical evidence linking the appellant's postservice 
complaints of depression with anxiety and low energy to an 
undiagnosed illness, the claim must be denied.  

The postservice medical records also reflect occasional 
subjective complaints by the appellant of short-term memory 
loss, which he also attributes to Gulf War syndrome.  
However, these complaints by the appellant were not reported 
in the service medical records and have never been 
objectively verified.  In fact, repeated mental status 
evaluations of the appellant by VA staff from at least 1999 
to 2002 have consistently indicated either that his memory 
was intact, that all cognitive functions were intact, or at 
least that no memory deficits were found.  The report of the 
most recent official psychiatric examination of the appellant 
in May 2003 reflects no relevant complaints by the appellant 
and no clinical finding of short-term memory loss.  The 
appellant reportedly required only one trial to learn a list 
of three words and recalled one out of these three words 
after three minutes.  In the absence of any current 
manifestations of short-term memory loss, this claim must 
also be denied.  



The appellant has also claimed entitlement to service 
connection for a disability manifested by a nervous twitch 
affecting his left hand and, occasionally, his entire body.  
He also attributes this disability to Gulf War syndrome.  See 
VA Form 21-4138, dated in April 2001.  Once again, the 
service medical records are devoid of any relevant 
complaints, treatments, abnormal findings or diagnoses, as 
are the extensive post-service medical records, which 
consistently reflect normal neurological evaluations of the 
appellant.  The report of the most recent official medical 
examination of the appellant's peripheral nerves in May 2003 
does not reflect any relevant complaints by him and indicates 
that his symptoms do not fall into the pattern of a specific 
peripheral nerve.  Once again, a normal neurological 
examination of the appellant was reported at this time.  In 
the absence of any objective indications of this claimed 
disability, this claim must also be denied.  


ORDER

Service connection is denied for a chronic disability 
manifested by depression with anxiety, short term memory 
loss, and energy loss due to an undiagnosed illness.  

Service connection is also denied for a nervous twitch, 
including due to an undiagnosed illness.  


REMAND

Service connection for chronic fatigue was previously denied 
by unappealed rating action dated in July 1996, and the RO 
has denied the appellant's current claim seeking service 
connection for chronic fatigue syndrome on the basis that new 
and material evidence has not been received to reopen the 
previously denied claim.  However, in view of the subsequent 
liberalizing law recognizing chronic fatigue syndrome as a 
medically unexplained chronic multisymptom illness subject to 
presumptive service connection on the basis of Persian Gulf 
service, the Board has concluded that the current claim 
constitutes a new claim which is more appropriately 
adjudicated on a de novo basis, rather than as an attempt to 
reopen the previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283 (1993).  A remand for this purpose is 
required.  

The appellant has appealed to the Board from the RO's action 
in assigning an initial noncompensable disability rating for 
hepatitis B, effective from February 28, 2002, the date of 
the appellant's "reopened" claim.  According to the RO, the 
appellant initiated but did not perfect an appeal from the 
October 1996 rating action which denied his initial claim 
seeking service connection for hepatitis B.  The October 1996 
rating action thereby allegedly became administratively 
final.  Consequently, when service connection for hepatitis B 
was later granted based upon a reopened claim, an effective 
of February 28, 2002, was established, and a noncompensable 
initial rating assigned from that time.  

However, the Board's review of the claims file has disclosed 
that the transcript of a personal hearing held in February 
1997 on the issue of service connection for hepatitis B 
constitutes a timely substantive appeal on that issue.  This 
document served to perfect the appellant's appeal from the 
October 1996 rating action, which therefore never became 
administratively final.  Thus, the RO's action in assigning 
an effective date of February 28, 2002, for the grant of 
service connection and initial rating for hepatitis B appears 
to reflect clear and unmistakable error (CUE), which must be 
corrected before further appellate review by the Board would 
be appropriate.  The earlier effective date issue is 
inextricably intertwined with the initial rating issue which 
is currently before the Board.  

The Board also notes that, in a recent precedent opinion, the 
VA General Counsel has held that the VCAA notice requirements 
set forth at 38 U.S.C.A. § 5103(a) do not apply to appeals 
involving issues first raised in a notice of disagreement, 
such as initial rating issues.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent legal opinion is binding upon the 
Board.  



Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should accord the appellant a 
de novo review of all relevant evidence 
on the issue of service connection for 
chronic fatigue syndrome.  

2.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the rating decision assigning 
the effective date for the grant of 
service connection for hepatitis B.

3.  The RO should undertake appropriate 
development to obtain any outstanding 
records pertaining to treatment or 
evaluation of the veteran for hepatitis B 
during the initial evaluation period.  

4.  When the above record development has 
been completed, the RO should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's hepatitis B.  The claims folder 
must be made available to and reviewed by 
the examiner.  The RO should ensure that 
the completed examination report contains 
all information required for rating 
purposes.

5.  The RO should then undertake any 
other indicated development and 
readjudicate the claim for a compensable 
initial rating for chronic hepatitis B.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



